McCLELLAN, J.
T. P. Hudmon became by purchase from heirs or distributees, entitled to share in the estate of John C. Tillery, deceased. By petition, which the reporter will summarize, he sought to charge the shares of others in the estate with his reimbursement of the sum alleged to have been expended by him. It must be concluded, from the averments of the petition, that the sums so alleged to have been paid out were not expended, in any legal sense, in the interest or for the benefit of the estate, but, to the contrary, for the individual benefit or advantage of those entitled to share therein. That being the nature and objective of the rights or claims the petitioner would assert and enforce, his remedy was and is by original or supplemental bill, and not by petition to intervene in the administration cause, as was his effort. — Ex parte Printup, 87 Ala. 148, 6 South. 418; Renfroe v. Goetter, 78 Ala. 314; Talladega Mercantile Co. v. Jenifer Iron Co., 102 Ala. 259, 14 South. 743. The alleged rights or claims of petitioner are, necessarily, independent of those determinable within the proper sphere of the chancery process of administration of an estate. The court erred, therefore, in overruling the demurrers to the petition.
Reversed and remanded.
All the Justices concur.